DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Preliminary amendment filed on 10/02/2019 has been entered. Claims 1-20 are pending in this instant application.  Claims 6-11 are withdrawn. Claims 1-5 and 12-20 are currently under examination.   

Priority
This application is a 371 of PCT/US17/58557 filed on 10/26/2017, which claims benefit of US Provisional Application No. 62/413,812 filed on 10/27/2016.

Election/Restrictions
Applicant’s election of Group I invention (claims 1-5 and 10-20) and species ((a) diffuse large B cell lymphoma and (b) immunohistochemistry) in the reply filed on 03/08/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 6-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/08/2021. Thus, claims 1-5 and 12-20 are currently under examination.

Information Disclosure Statement
Two information disclosure statements (IDS) filed on 10/02/2019 and 06/29/2020 have been considered. The NON PATENT LITERATURRE citation no. C5 and C8 in IDS of 10/02/2019 are crossed out because the date (at least the year of publication or access) was not provided. 

Claim Objections
Claims 4, 5, 13, 18, and 19 are objected to because of the following informalities: In claim 4, change the incorrect recitation “LMO2 is detected” (line 2) to “increased LMO2 is detected”. In claim 5, insert the missing verb “is” immediately before the recitation “higher than” (line 2). In claim 13, change the incorrect recitation “protein levels is” (line 1) to “protein levels are”. In claims 18 and 19, insert the missing word “second” immediately before the recitation “chemotherapeutic agent” (line 3 of claim 18; line 1 of claim 19) because preceding claim 1 has recited PARP1/2 inhibitor, which is one chemotherapeutic agent; also in claim 19, delete redundant recitations “bleomycin” (line 3) and “etoposide” (line 4), spell out abbreviated “CHOP, COPP, CVP, EPOCH, Hyper-CVAD, ICE, R-CHOP, R-CVP, R-EPOCH, or R-ICE, R-DHAP” (lines 4 to 5) and change the incorrect recitation “regimens or these regimens with” (line 6) to “regimens or further in combination with”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 2, 3, 12-16, and 18-20 depend from claim 1. 

Claims 4 and 5 recite the limitation "malignant B-lymphocytes" (line 2 of claims 4 and 5).  There is insufficient antecedent basis for this limitation in the claim. Applicant is advised to change the recitation “malignant B-lymphocytes” to “the lymphoproliferative B-lymphocytes”. 
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claim 17 recites “treated with a PARP 1/2 inhibitor alone” (lines 2 to 3). It is not clear what the “PARP 1/2 inhibitor alone” refers to when the PARP 1/2 inhibitor has been recited in the preceding claim 1. Applicant is advised to delete the recitation “and is treated with a PARP 1/2 inhibitor alone”. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1 .56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moreaux et al. (WO 2016/012630, published on January 28, 2016 and PCT filed on July 27, 2015, hereinafter referred to as Moreaux ‘630) in view of Alizadeh et al. (Nature 403:503-511, 2000, hereinafter referred to as Alizadeh ‘2000).
With regard to structural limitations “a method comprising: a) measuring LIM domain only 2 (LMO2) in B-lymphocytes isolated from a mammalian subject suffering from a lymphoproliferative 
Moreaux ‘630 disclosed a method for the treatment of diffuse large B-cell lymphoma (DLBCL) in a patient in need thereof comprising the steps of: a) testing whether the patient will respond or not to a DNA repair pathway inhibitor (or testing whether a patient suffering of diffuse large B-cell lymphoma will respond or not to a base excision repair (BER) inhibitor, wherein the step i) comprises determining the expression level of 23 genes from Table C), b) administering the BER inhibitor, if said patient has a score higher than the reference BER DNA repair score (DNARS), and a score lower than the reference homologous recombination repair (HRR) DNARS. In a particular embodiment, the BER inhibitor is a PARP inhibitor. Predetermined reference values of expression level (ELi) or DNARS used for comparison may consist of “cut-off” values, which may be determined by a) providing a collection of samples from patients suffering from diffuse large B-cell lymphoma; b) determining the expression level of the relevant gene for each sample contained in the collection provided at step a). The term "BER inhibitor" also refers to PARP inhibitors, such as inhibitor of poly(ADP-ribose) polymerase-1 (PARP-1) PJ34 hydrochloride, Iniparib, Veliparib, Olaparib, CEP-8933 (= CEP-9722), INO-1001, AG014699, GPI21016, MK4827 (= niraparib), BMN673 (= talazoparib) (page 27/71, lines 6-12; page 17/71, lines 20-23; page 22/71, lines 1-10; page 6/71, lines 27-33; page 7/71, lines 1 to 2). The expression level as determined is a detecting the presence, or measuring the amount, of polypeptide or nucleic acids of interest originally in the biological sample (page 19/71, lines 31-33; page 20/71, lines 1 to 2). A third of patients diagnosed with DLBCL relapse after conventional Rituximab (R)-based chemotherapy regimens such as combination of cyclophosphamide, doxorubicin, vincristine, and prednisone (CHOP). A combination treatment consisting of DNA repair pathway inhibitor selected from Fanconi anemia (FANC), nucleotide excision repair (NER), BER, non-homologous end-joining (NHEJ), mismatch repair (MMR) and HRR DNA repair pathway inhibitors and conventional diffuse large B-cell lymphoma treatment such as CHOP, Rituximab-CHOP chemotherapy regimens (R-CHOP), etoposide, or cisplatin (page 3/71, lines 20-23; page 27/71, lines 29-34; page 28/71, Table H). Gene expression profiling (GEP) of the tumors has allowed the identification of three molecular subgroups. The germinal-center B-cell-like (GCB) subgroup accounts for 50% of DLBCL, is associated with a good outcome. The activated B cell-like subtype (ABC) subgroup accounts for 30% of cases and has a poorer outcome. The third subtype, primary mediastinal B cell lymphoma accounts for 20% of cases. FANC, NER, HRR, BER,NHEJ and MMR scores separate also patients of the germinal center B-cell like (GCB) subgroup into a high-risk group and a low risk group (page 3/71, lines 24-33; page 4/71, lines 1 to 2; page 34/71, lines 18-20). A total of 6 DLBCL cell lines were treated by increasing doses of PARP inhibitor (PJ34 hydrochloride). DLBCL cell lines growth was quantified and the 50% inhibitory concentration (IC50) was determined. The median IC50 was 7.82 μM with a range of 7.19 to 15.15 μM (page 42/71, lines 27-32).
Moreaux ‘630 did not explicitly disclose the limitations “measuring LIM domain only 2 (LMO2)”, “increased LMO2 is detected in 30% or more of the lymphoproliferative B-lymphocytes”, “measuring LMO2 protein levels by immunohistochemistry (elected)”, and “PARP 1/2 inhibitor at a dose between 1 to 1000 mg/kg”, required by claims 1, 4, 12, 13, and 15.
Alizadeh ‘2000 disclosed that two molecularly distinct forms of diffuse large B-cell lymphoma (DLBCL) had gene expression patterns indicative of different stages of B-cell differentiation. One type expressed genes characteristic of germinal center B cells (`germinal center B-like DLBCL'); the second type expressed genes normally induced during in vitro activation of peripheral blood B cells (`activated B-like DLBCL'). Patients with germinal center B-like DLBCL had a significantly better overall survival than those with activated B-like DLBCL. One of the germinal center B-cell markers, CD10, was expressed by the lymphoma cells using immunohistochemistry. The gene expression program that distinguishes germinal center B-like DLBCLs includes many known markers of germinal center differentiation (for example, the genes encoding the cell-surface proteins CD10 and CD38, the nuclear factor A-myb and the DNA repair protein 8-oxoguanine DNA glycosylase (OGG1)) and a host of new genes. Two genes that can be altered by translocations in lymphoid malignancies, BCL-7A and LMO2 (TTG-2/RBTN2), have not previously been described as highly expressed in germinal center B cells. The selective expression of LMO2 in germinal center B cells indicates that LMO2 may have a role in inhibiting differentiation in the B-cell lineage as well, and perhaps a corresponding role in the DLBCL malignant phenotype (page 503, Abstract; page 507, right col., para. 1 and 5; page 508, left col., para. 2; right col., para. 1; page 509, left col., para. 1). All lymphocyte samples were purified to more than 98% homogeneity as determined by FACS analysis. DLBCL and follicular lymphoma (FL) lymph-node biopsies were either snap frozen, frozen in OCT or disaggregated and frozen as a viable cell suspension (page 510, right col., para. 1).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the step of testing a response of a patient suffering from diffuse large B-cell lymphoma to a base excision repair (BER) inhibitor by determining the expression level of 23 genes as taught by Moreaux ‘630 with determining the increased expression level of LMO2 in view of Alizadeh ‘2000 to select a subgroup of diffuse large B-cell lymphoma (DLBCL) that is responsive to PARP inhibitor; and to optimize the reference cut-off value as percentage of cells and the dosing of PARP inhibitor based Id. at ___, 82 USPQ2d at 1395. See MPEP § 2141 [R-10.2019]. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05 [R-10.2019] [II.A].
The method of Moreaux ‘630 in view of Alizadeh ‘2000 meets all structural limitation of claimed method and would achieve the same intended results, including “treating a lymphoproliferative disorder”, “the LMO2 level in the lymphoproliferative B-lymphocytes from the mammalian subject is 

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135.  The examiner can normally be reached on Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623